Title: To Thomas Jefferson from Palisot de Beauvois, 25 April 1798
From: Palisot de Beauvois
To: Jefferson, Thomas


          
            
              Monsieur,
              Richmond 25 avril 1798.
            
            persuadé que vous apprendrés avec plaisir de nouveaux details sur différens objets naturels et principalement sur l’animal curieux dont vous avéz donné des ossemens a la société philosophique, je m’empresse de vous en faire part par écrit, dans L’incertitude ou je suis de vous rencontrer encore a philadelphie lorsque je m’y rendrai pour y prendre mon passage pour france.
            Dans une derniere tournée que je viens de faire, et dans laquelle j’ai été bien dedommagé des peines et des contrariétés que j’ai eprouvées, par le spectacle, pour moi ravissant, des beautés en tous genres que la Nature offrait a chaque instant a mes yeux avides de les contempler, je me suis arretté quelque tems a Green Briar. Le Col. Stuárd, notre digne collegue, s’est preté avec toute la complaisance et L’honneteté imaginables a m’accompagner partout où il a cru que mon gout pouvait trouver a se satisfaire. je ne vous detaillerai pas toutes les choses curieuses qui ont fixé mes regards et que j’ai ramassé, mais vous ne serés sans doute pas faché d’apprendre que ce comté est Extremement riche en plants, et en productions naturelles de tout genre. entre autres L’espece de Marbre bleu ou pierre a chaux qui y abonde est couverte de differentes productions Marines. j’y ai distinctement reconnu de Vers de Mer, des Lithophites, des Madrepores &c. le petrosilex que l’on rencontre aussi souvent disséminé sur la surface de la terre y est agatisé: il forme quelques fois des geodes zonées et couvertes au centre de petits cristaux.—Dans une caverne située a 4 miles du Col. Brown et dont  L’entrée est de 50 a 60 pieds perpendiculaires a été trouvé le squelette presqu’entier d’un Elk (cervus elephas Canadensis? Lin. genes.) notés que depuis environ une 30e. d’années on ne voit plus de ces animaux dans le quartier. les cornes ou bois fixés a L’un des cotés de cette caverne etaient couverts de stalactites; les os du crâne etaient decomposés et presque reduits a L’etat de chaux. toutes les circonstances indiquent que L’animal, tombé sans doute par accident, y etait depuis longtems; cependant un des os de la cuisse que quelqu’un trouva par hazard se trouva rempli de moëlle. elle etait blanchatre comme du suif dont elle conservait L’odeur. je ne ferai aucune reflexion sur ce fait a la connaissance des habitans de Lewisburg et des environs. mais il me parait interessant a remarquer.
            je Viens Maintenant a L’objet principal de Ma Lettre. je me suis transporté dans la caverne ou ont été trouvés les ossemens de cet Animal curieux que vous me Montrates a Monticello en 1796, lorsque j’eus L’honneur de vous y aller rendre Mes devoirs, et que depuis Votre Amour pour les sciences vous a determiné a présenter a la societé, avec un Memoire dont elle s’est empressé d’ordonner L’impression. un des ouvriers pour le Salpêtre que L’on retire abondamment de ce souterrain me Montra et me donna une dent qu’il avait trouvé peu de jours Auparavant dans la méme place. j’y fis fouiller dans L’esperance d’y trouver les Machoires qui probablement m’auraient Mis a Même de determiner a quelle famille appartient cet Animal, mais je n’y trouvai qu’un petit os brisé et peu interressant (j’ai appris qu’un M. Alexandre Courré qui demeure a 8 ou 10 miles de Stanton a plusieurs debris de ce Même Animal).
            comme il y a quelques probabilités de croire que la dent que l’on m’a montrée a appartenu au Même Animal, je vous en Envoy une Esquisse de sa grandeur Naturelle. d’après la forme des griffes ou ongles vous avez pensé avec raison que cet Animal appartient a la famille des animaux carnassiers, a ongles retractiles et par consequent au Genre des felis. Lin. Mais combien ne serés-vous pas surpris a L’inspection de cette dent qui parait etre celle d’un animal de la famille des ruminans (pecores Lin) et par consequent dont les pieds sont a sabots ou ungulés.
            ce fait bien singulier presente Naturellement plusieurs questions.
            1o. cette dent peut-elle appartenir a un animal du genre des felis?
            2o. est-elle dent incisive ou dent Molaire.
            3o. enfin ne designerait-elle pas que L’animal est du genre des bradypus. Lin. aï ou unau.
            aucun animal du genre des felis n’offre de dents pareilles a celle-ci. Leurs incisives sont simples et tranchantes, leurs canines sont en crochets; Leurs Molaires sont comprimes, aigues et a trois pointes.
            
            par sa forme a la surface Cette dent approche des incisives des chevaux, Mais ses bords sont tranchants et sa base n’a point de racine distincte. de plus elle est convexe d’une coté en D et concave de L’autre en E, et sa base est creuse ainsi que les Molaires de plusieurs autres animaux tels que le rat Commun, le rat Musqué, le lapin et plusieurs autres. je pense donc que cette dent ne peut-etre qu’une dent Molaire; ce qui me conduit a la troisieme question. je n’ai point encore eu occasion d’Examiner des dents de bradypus. ainsi je ne me sens pas en etat de prononcer. mais nous ne connaissons que deux bradypus. Laï et L’unau. ni L’un ni l’autre n’approche de la dimension de 1 animal en question. Serait-ce une espece inconnue et non decrite? M. peale a dans son Museum un aï (Sloth) peut-etre Vous pourriés Examiner ses dents et par comparaison juger si il y a quelqu’analogie entre cette dent et les siennes; Mais il n’en resultera pas Moins en supposant qu’il y ait analogie (car j’ai de la peine a me figurer par l’inspection des ongles qu’il puisse etre de cette famille) il n’en resultera pas moins que c’est une Espece au Moins immense et non décrite. et comment ses ossemens se trouvent-ils a green briar, c. a. d. par les 38’ nord environ, lorsque les bradypus connus n’ont jusqu’a present été trouvés que sous la zone torride entre les 5 et 12 degres environ L’un en Amérique, L’autre a Ceyland.
            j’ai L’honneur d’etre avec un attachement respectueux Monsieur.
            Votre tres humble et tres obeisst. serviteur
            
              Palisot-Beauvois
            
          
          
            Editors’ Translation
            
              Sir,
              Richmond 25 April 1798.
            
            Being convinced that you will learn with pleasure new details on different natural objects, and especially concerning the curious animal whose bones you gave to the philosophical society, I hasten to advise you by letter, because of my uncertainty about finding you still in Philadelphia when I go there to take my passage for France.
            In a last circuit I have just made, in which I was well rewarded for the troubles and obstacles which I underwent by the spectacle, absolutely bewitching for me, of all the kinds of beauty nature offered continuously to my eyes, greedy for their contemplation, I stopped for some time at Greenbriar. Col. Stuart, our worthy colleague, gave of himself with all the kindliness and gentlemanliness one could imagine in accompanying me everywhere he thought my taste would find some satisfaction. I shall not detail all the curious things that attracted my attention and which I collected, but you will doubtless not be vexed to learn that this county is extremely rich in plants and in all kinds of natural products. Among other things, the kind of blue marble or limestone that is abundant there is covered with different products of the sea. I distinctly recognized in it sea worms, lithophytes, madrepores, etc. The petrosilex that one finds rather frequently distributed on the surface of the earth is there transformed into agate;  sometimes it forms geodes striped and covered in the center with small crystals.—In a cavern located at four miles from Col. Brown, and the entrance to which is 50 to 60 perpendicular feet, there was found the nearly complete skeleton of an elk (cervus elephas Canadensis? Lin. genes). Notice that for around 30 years these animals have no longer been seen in this area. The horns or antlers, attached to one side of this cavern, were covered with stalactites; the bones of the skull were decomposed and almost reduced to a state of lime. All the circumstances indicate that the animal, having probably fallen accidentally, had been there a long time; nevertheless, one of the thigh-bones, which someone chanced to find, was full of marrow. It was whitish like tallow, the odor of which it retained. I shall make no reflection on this fact for the information of the inhabitants of Lewisburg and the surrounding country. But to me it seems interesting to note.
            I come now to the main subject of my letter. I betook myself into the cavern where were found the bones of that curious animal which you showed me at Monticello in 1796, when I had the honor of paying my respects to you, and about which your love for the sciences subsequently impelled you to present the society with a memoir which it hastened to order printed. One of the workers in the saltpeter which is abundantly mined in that underworld showed me and gave me a tooth that he had found a few days before in the same place. I caused some digging to be done in the hope of finding there the jaws which probably would have enabled me to determine to what family that animal belongs. But all I found was a small broken bone of little interest (I learned that Mr. Alexandre Courré, who lives 8 or 10 miles from Stanton has several remains of that same animal).
            As there are some probabilities for believing that the tooth that I was shown belonged to the same animal, I am sending you a life-size sketch of it. According to the form of the claws or nails you thought reasonably enough that that animal belongs to the family of the carnivora, with retractable nails, consequently to the genus felis of Linnaeus. But what will be your surprise upon the inspection of this tooth which appears to be that of an animal of the family of the ruminants (Linnean pecora) whose feet, consequently, are hoofed, or ungulate.
            This quite singular fact naturally presents several questions.
            1o. Can this tooth belong to an animal of the genus felis?
            2o. Is this tooth an incisor or a molar.
            3o. Finally, would it not indicate that the animal is of the genus bradypus of Linnaeus, the aï or unau?
            No animal of the genus felis shows teeth like this one. Their incisors are simple and cutting, their canines are curved; their molars are flattened on the sides, sharp, and with three points.
            In the shape of its surface this tooth approximates horses’ incisors, but its edges are sharp and its base has no distinct root at all. Moreover, it is convex on one side (D) and concave on the other (E), and its base is hollow like the molars of several other animals, such as the common rat, the muskrat, the rabbit, and several others. So I think that this tooth can be only a molar, which brings me to the third question. I have not yet had the chance to examine any bradypus teeth, hence I do not feel myself to be in a position to make a judgment. But we know only two bradypus, the aï and the unau. Neither one comes near the dimension of the animal in question. Could it be a species unknown and not described? Mr. Peale has in his museum an aï (sloth). Perhaps you could examine  its teeth and judge by comparison whether there is some analogy between its teeth and this one; but the result will nonetheless be, supposing that there is some analogy (for I have difficulty imagining from the inspection of the nails that it can be of that family) the result will nonetheless be that it is a species at the least immense and undescribed. And how do these bones come to be in Greenbrier, that is to say at approximately 38° North, when the known bradypus until now have been found only in the torrid zone between approximately 5 and 12 degrees, one in America, the other in Ceylon.
            I have the honor of being with a respectful attachment Sir.
            Your very humble and obdt. servant
            
              Palisot-Beauvois
            
          
        